

115 HR 6159 IH: To require the Secretary of Transportation to conduct a study about the impact of electronic logging devices and report the findings to Congress.
U.S. House of Representatives
2018-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6159IN THE HOUSE OF REPRESENTATIVESJune 20, 2018Mr. Cramer introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Secretary of Transportation to conduct a study about the impact of electronic
			 logging devices and report the findings to Congress.
	
 1.Study and reportNot later than 180 days after enactment of this Act, the Secretary of Transportation shall— (1)conduct a study to determine how many employees (as defined by section 31132 of title 49, United States Code) who must comply with the electronic logging device requirements issued pursuant to section 31137(a) of title 49, United States Code, have ceased being operators of a commercial motor vehicle (as defined by section 31132 of such title) as a result of such requirements; and
 (2)report the findings of the study in paragraph (1) to— (A)the committees on Transportation and Infrastructure, Education and the Workforce, and Energy and Commerce of the House of Representatives; and
 (B)the committees on Commerce, Science, and Transportation, and Health, Education, Labor and Pensions of the Senate.
				